DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
In Figs. 6a to 6h, there is no C-C cross sectional line shown as a reference for the appropriate C-C cross-section of the invention, which is shown in Fig. 6h; and,
In Figs. 7b to 7c, there is no E-E cross sectional label associated with the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
In page 2, lines 7-8, the phrase “slightly acid” should read “slightly acidic”;
In page 12, line 23, the phrase “In addition is basically” should read “In addition it is basically”;
In page 14, lines 9-11, there are three cross-sectional views in Figs. 6a to 6h, not two cross-sectional views;
In page 16, line 29, “Figure 4b” should be “Figure 4d” for the top view of the invention with the holding element; and,
In page 18, line 29, “supply line 2” should be “supply line 5”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“devices for flow deflection for the through-flow of nutrient medium” in claim 14; and,
“a holding element with which the perfusion device is removable from the cell culture container” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14 and 19 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be 
“devices for flow deflection” – small barriers or chicanes which improve microcirculation and better circulatory flow of the nutrient medium in the passage (specification as filed, page 11, lines 26-30) arranged in the side flanks of the web (specification as filed, page 20, lines 6-8); and,
“a holding element” – a single handhold that allows the perfusion device to be removable from the cell culture container (specification as filed, page 8, lines 16-19).
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10-14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the phrase “in particular a petri dish” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 5, the phrase “preferably between 20 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 12, the phrase “preferably between 8 mm2 and 16 mm2” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 13, the phrase “preferably between 2 mm and 2.5 mm” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Regarding claims 10-14, the shape of the geometrical structure “in the form of a web” is not properly described in the specification as to know what shape is being claimed in claim 10. A “web” does not have a particular shape. Claims dependent on claim 10, which are claims 11-14, are rejected based on this assessment as well.
Regarding claim 18, the limitation that “the first passage and the second passage are in the form of oppositely directed spirals” is indefinite. In the interest of compact prosecution, “oppositely directed spirals” are interpreted as the fluid flow of a double spiral passage that is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-5, 7-13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690) in view of Sip (US 2013/0068310) and Zenhausern-413 (US 2015/0072413).
Regarding claim 1, Eddington discloses a perfusion device (paragraphs [0087] to [0088]) for a cell culture container (abstract “multiwell plate”), comprising at least one inlet opening for the supply of nutrient medium (claim 31) and at least one outlet opening for the discharge of unused nutrient medium (claim 31), wherein there is provided at least one perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10) for the delivery of nutrient medium to cell cultures (paragraph [0088]), which is connected to the inlet opening (paragraph [0088], “inlets”) by way of a supply line (paragraph [0052] “media supply manifold”) and to the outlet opening (paragraph [0088], “outlets”) by way of a discharge line (paragraph [0052] “media exhaust manifold”).
	Eddington does not disclose that the cell culture container is in particular a petri dish, that the perfusion region can be inserted into the cell culture container, wherein the perfusion region comprises a geometrical structure which connects the supply line and the discharge line in the form of an at least partially spiral-shaped passage through which the nutrient medium can flow, wherein the geometrical structure is spaced from the bottom of the cell culture container in the inserted state.

	In the analogous art of cellular-related microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the multiwell perfusion device of Eddington with the perfusion region and associated microchannels of Sip in order to provide steady transport of soluble factors to the cell cultures via a microchannel (Sip, paragraph [0003]).
	Eddington and Sip do not disclose that the cell culture container is a petri dish or an at least partially spiral-shaped passage.
	Zenhausern-413 discloses an at least partially spiral-shaped passage (Fig. 3A, element 30).
	In the analogous art of cell cultivation channels, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic perfusion device of Eddington in view of Sip with the spiral-shaped channels of Zenhausern-413 in order to maintain sufficiently low shear stress from flow rates to avoid the detachment of cells (Zenhausern-413, paragraph [0060]).
In addition, regarding the limitation “the cell culture container is in particular a petri dish”, a petri dish is similar to a well plate, with a larger size or proportion. It would have been obvious to one skilled in the art before the effective filing date to modify the perfusion device of Eddington in view of Sip and Zenhausern-413 with the size or proportion compatible with a petri dish in order to perfuse a petri dish, which is a well-known device in the art of growing cells. In addition, absent unexpected results changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
	Regarding claim 2, Eddington discloses that the perfusion device is in the form of a cover for the cell culture container (Fig. 1 and 3).
	Regarding claim 3, Eddington discloses the supply line (paragraph [0052] “media supply manifold”) and the discharge line (paragraph [0052] “media exhaust manifold”).
Zenhausern-413 discloses that the passage is entirely spiral-shaped (Fig. 3A, element 30).
Regarding the limitation that “the passage connecting the supply line and the discharge line is entirely spiral-shaped” it would have been obvious to one skilled in the art before the effective filing date to modify perfusion device of Eddington by connecting the spiral passage of Zenhausern-413 in order to maintain sufficiently low shear stress from flow rates to avoid the detachment of cells (Zenhausern-413, paragraph [0060]).
Regarding claim 4, Eddington discloses the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10).
Sip discloses that the geometrical structure (Fig. 1C, Section A-A, Detail C, elements 20 and 30)  in the inserted state (Fig. 1G, Section E-E, Detail G) is or are arranged parallel to the bottom of the cell culture container (paragraph [0057] and Fig. 1G, Section E-E, Detail G).
	Zenhausern-413 discloses the passage of the perfusion region (Fig. 3A, element 30).
	Regarding the limitation “the passage of the perfusion region or the geometrical structure or both, the passage and the geometrical structure”, given that all structural elements are present in Eddington in view of Sip and Zenhausern-413, it would have been obvious to one skilled in 
	Regarding claim 5, Sip discloses that the geometrical structure (Fig. 1C, Section A-A, Detail C, elements 20 and 30) in the inserted state (Fig. 1G, Section E-E, Detail G) is at a spacing of less than 250 [Symbol font/0x6D]m, preferably between 20 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m, relative to the bottom of the cell culture container (paragraph [0011]).
Regarding claim 7, Eddington discloses that the perfusion device (paragraphs [0087] to [0088]) has a cover plate (Fig. 2, element 12) and the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10) is arranged spaced from the cover plate (Fig. 2, element 12).
Regarding claim 8, Zenhausern-413 discloses that the passage is of a continuous configuration (Fig. 3A, element 30).
Regarding claim 9, Zenhausern-413 discloses that the passage (Fig. 3A, element 30) is downwardly open (Fig. 3B, elements 30 and 90 together).
In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the bottom plate of Zenhausern-413 (Fig. 3B, element 100) with a cell culture container – like an equivalently sized petri dish – in order to be compatible with conventional cell culture containers.
	Regarding claim 10, Eddington discloses the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10).
	Sip discloses the geometrical structure (Fig. 1C, Section A-A, Detail C, elements 20 and 30).

Regarding the limitation “that the geometrical structure is in the form of a web, which is arranged on the perfusion region, wherein the passage extends between the web” given that all structural elements are present in Eddington in view of Sip and Zenhausern-413, it would have been obvious to one skilled in the art before the effective filing date to combine the structural elements of a geometrical structure and a web to create a passage on it to allow for fluid flow.
Regarding claim 11, Eddington in view of Sip and Zenhausern-413 does not describe that the web has curved side flanks. However, absent unexpected results, changes in shape would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 12, Sip discloses a passage of cross-sectional area of between 2.5 mm2 and 20 mm2, preferably between 8 mm2 and 16 mm2 (paragraph [0065] see “width” and “height” measurements).
Zenhausern-413 discloses the passage (Fig. 3A, element 30), as described in the parent claim 10.
Regarding the limitation “that the passage has a cross-sectional area of between 2.5 mm2 and 20 mm2, preferably between 8 mm2 and 16 mm2” given that all structural elements are present in Eddington in view of Sip and Zenhausern-413, it would have been obvious to one skilled in the art before the effective filing date to combine the structural elements of a passage of a particular cross-sectional size to obtain the desired shape and size of the passage to allow for the correct fluid flow.
Regarding claim 13, Sip discloses a height of between 0.5 mm and 5 mm, preferably between 2 mm and 2.5 mm (paragraph [0065] see “width” and “height” measurements).

Regarding the limitation “that the web has a height of between 0.5 mm and 5 mm, preferably between 2 mm and 2.5 mm” given that all structural elements are present in Eddington in view of Sip and Zenhausern-413, it would have been obvious to one skilled in the art before the effective filing date to combine the structural elements of a particular dimension to allow for the correct fluid flow.
Regarding claim 15, Eddington discloses that there are provided a first inlet opening and a second inlet opening (paragraph [0088], “inlets”, and Fig. 2, part of the plate with two inputs and two outputs) for the supply of nutrient medium and a first outlet opening and a second outlet opening for the discharge of unused nutrient medium (paragraph [0088], “outlets”), wherein the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10)
is connected to the first inlet opening by way of a first supply line (paragraph [0052], Fig. 10, element 92a “media supply manifold”), and,
is connected to the first outlet opening by way of a first discharge line (paragraph [0052], Fig. 10, element 94a “media exhaust manifold”).
Regarding the limitations, “is connected to the second inlet opening by way of a second supply line” and “is connected to the second outlet opening by a second discharge line”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 19, Eddington discloses the perfusion device (paragraphs [0087] to [0088]) and the cell culture container (abstract, “multiwell plate”).

Regarding claim 20, Eddington discloses a set including a cell culture container (abstract “multiwell plate”) and the perfusion device according to claim 1 (see claim 1), wherein the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10) can be inserted into the cell culture container (abstract “multiwell plate”).
Assuming arguendo, that Eddington does not disclose that the perfusion region can be inserted into the cell culture container, Sip discloses that the perfusion region (Fig. 1C) can be inserted into the cell culture container (Sip, Fig. 1G, Section E-E, Detail G).
Regarding claim 21, Eddington discloses that the cell culture container (abstract “multiwell plate”) has a plurality of chambers for the cultivation of cells (abstract “multiwell plate”), wherein the perfusion device (see parent claim 20) has a plurality (Fig. 2) of perfusion regions (paragraph [0083], “perfusion across the well” or Fig. 10) and that a respective perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10) can be inserted into a chamber (abstract “multiwell plate”).
Assuming arguendo, that Eddington does not show that a respective perfusion region can be inserted into a chamber, Sip discloses that a respective perfusion region can be inserted into a chamber (Fig. 1G, Section E-E, Detail G).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690) in view of Sip (US 2013/0068310) and Zenhausern-413 (US 2015/0072413) as applied to claims 1-5, 7-13, 15, and 19-21, further in view of Korpinen (US 2006/0234370).
claim 6, Eddington discloses the perfusion region (paragraph [0083], “perfusion across the well” or Fig. 10) and the cell culture container (abstract “multiwell plate”).
Eddington does not disclose that the perfusion region has a seal for sealingly closing off the cell culture container.
Korpinen discloses a seal (Fig. 3, element 4a “O-ring seal”) for sealingly closing off (Fig. 3 or paragraph [0009]) the cell culture container.
In the analogous art of cell culture apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the perfusion device of Eddington in view of Sip and Zenhausern-413 with the seal of Korpinen in order to prevent contamination.
Regarding the limitation “that the perfusion region has a seal for sealingly closing off the cell culture container”, given that all structural elements are present in Eddington in view of Sip and Zenhausern-413 further in view of Korpinen, it would have been obvious to one skilled in the art before the effective filing date to combine the structural elements to fulfill this limitation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690) in view of Sip (US 2013/0068310) and Zenhausern-413 (US 2015/0072413) as applied to claims 1-5, 7-13, 15, and 19-21, further in view of Puntambekar (US 2012/0328488).
Regarding claim 14, Eddington does not disclose that the web or the passage or both, the web and the passage has or have devices for flow deflection for the through-flow of nutrient medium.
Zenhausern-413 discloses the web (Fig. 3B, element 90) and the passage (Fig. 3A, element 30).

Puntambekar discloses devices for flow deflection for the through-flow of nutrient medium (paragraph [0105] or Fig. 11).
In the analogous art of	 microfluidic platforms, it would have been obvious to one skilled in the art before the effective filing date to modify either the passage, web, or both the passage and the web of Eddington, Sip, and Zenhausern-413 with the flow deflection devices of Puntambekar in order to cause not only fluid flow parallel to the passage’s length, but fluid flow within the passage’s cross-section.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690) in view of Sip (US 2013/0068310) and Zenhausern-413 (US 2015/0072413) as applied to claims 1-5, 7-13, 15, and 19-21, further in view of Collins-294 (US 2018/0120294).
Regarding claim 16, Eddington discloses the first supply line (paragraph [0052], Fig. 10, element 92a “media supply manifold”) and the first discharge line (paragraph [0052], Fig. 10, element 94a “media exhaust manifold”).
Sip discloses the geometrical structure (Fig. 1C, Section A-A, Detail C, elements 20 and 30).
Eddington in view of Sip and Zenhausern-413 does not disclose that the geometrical structure connects the first supply line to the first discharge line in the form of a first, at least partially spiral-shaped passage and the second supply line to the second discharge line in the form of a second, at least partially spiral-shaped passage, and wherein the nutrient medium can flow through the first passage and the second passage.

In the analogous art of cellular microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the passage of Eddington in view of Sip and Zenhausern-413 in order to have two passages of similar shape, as in Collins-294, in order to promote the incorporation of a different reagent in each passage.
Regarding the limitations “the second supply line” and “the second discharge line”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding the limitation, “that the geometrical structure connects the first supply line to the first discharge line in the form of a first, at least partially spiral-shaped passage and the second supply line to the second discharge line in the form of a second, at least partially spiral-shaped passage, and wherein the nutrient medium can flow through the first passage and the second passage”, given that all structural elements are present in Eddington in view of Sip and Zenhausern-413 further in view of Collins-294, it would have been obvious to one skilled in the art before the effective filing date to combine the structural elements to form the connections between the supply lines, the two spirals, and the discharge lines to allow for a flow in the spirals from an input to an output.
	Regarding claim 17, Eddington does not disclose that the first passage or the second passage or both, the first passage and the second passage is or are entirely spiral-shaped.

	Regarding claim 18, Eddington does not disclose that the first passage and the second passage are in the form of oppositely directed spirals.
	Collins discloses that the first passage and the second passage are in the form of spirals (paragraph [00162]).
	Regarding the limitation “oppositely directed spirals” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the direction of the flow of liquid in the two spirals of Eddington in view of Sip, Zenhausern-413, and Collins-294 with the opposite flow of liquid in order to increase the driving force of releasing solutes into the cell culture. Counter-current flow is well known in the art of both heat and mass exchange.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2010/0112690) in view of Sip (US 2013/0068310) and Zenhausern-413 (US 2015/0072413) as applied to claims 1-5, 7-13, 15, and 19-21, further in view of Nelson (US 2018/0298320). This is an alternate rejection.
Regarding claim 19, Eddington discloses the perfusion device (paragraphs [0087] to [0088]) and the cell culture container (abstract, “multiwell plate”).
Sip discloses that the perfusion device is removable (paragraph [0085]) from the cell culture container.
arguendo that Sip does not disclose the limitation “a holding element”, Nelson discloses a holding element (Fig. 8, element 142, or paragraph [0034] “handle element 142”).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the perfusion device of Eddington in view of Sip and Zenhausern-413 with the handle of Nelson in order to facilitate movement (Nelson, paragraph [0034]).

Related Prior Art
Zenhausern-665 (US 2018/0155665) has a double spiral-shaped device similar to that of Zenhausern-413 (US 2015/0072413).
Gourdon (FR 2647118) has a double spiral-shaped device similar in shape to that of Zenhausern-413 (US 2015/0072413).
Collins (US 2014/0248621) has a double spiral-shaped microfluidic device.
Bornemann (US 2009/0191631) has a petri dish 3-D perfusion device.
PECON. “Dual-Perfusion-Set for “35” Petri dishes” 06-2015. This reference has a perfusion system for petri plates.
Automate Scientific. “Petri Dish Perfusion Insert (PCP-1) Instructions”. 2004. This reference has a perfusion system insert for petri plates. 
Automate Scientific. “Petri Dish Perfusion Chamber”. November 17, 2016. From Web Archive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./								/GAUTAM PRAKASH/Examiner, Art Unit 1799                            				Primary Examiner
									Art Unit 1799